 



EXHIBIT 10.2
INTELLECTUAL PROPERTY, CONFIDENTIALITY
AND NON-COMPETITION AGREEMENT
(EMPLOYEES)
     This Agreement made as of the 17th day of October, 2005, between
OrthoLogic, Corp., a Delaware corporation with its principal place of business
in Arizona (the “Company”) and Dana Shinbaum, an employee of the Company (the
“Employee”).
RECITALS
     A. The Employee is engaged by the Company, or is about to be engaged by the
Company, as an employee (the “Engagement”).
     B. The Employee has been, or will be, given access by the Company to
confidential and proprietary information of the Company.
     C. The Company has retained the Employee pursuant to the terms of the
Engagement. If Employee is already employed, the Company is offering the
Employee new employment benefits and/or other consideration in exchange for the
Employee’s promise to abide by the terms of this Agreement.
     D. During the term of the Engagement, Employee may, in the course of
providing services under the Engagement, create or develop Inventions and/or
Creations for the Company, as defined herein, that are intended to be owned
exclusively by the Company, and the parties understand that Company shall
exclusively own all Inventions and Creations.
AGREEMENTS
     IN CONSIDERATION of the foregoing and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company agree as follows:
     1. Nondisclosure of Proprietary Information. The Company invents, develops,
manufactures and markets processes and products that involve experimental or
inventive work. The Company’s success depends upon the protection of these
processes and products by patent, by copyright, or by secrecy. The Employee has
had, or may have, access to the Company’s Proprietary Information, as defined in
this Section 1. Access to this Proprietary Information is given to the Employee
only if the Employee agrees to keep that information secret as follows:
          (a) “Proprietary Information” is all information, in whatever form,
tangible or intangible, pertaining in any manner to the business of the Company,
or any of its agents or employees, which was produced by any employee,
consultant, or other independent employee of the Company including: (i) any and
all methods, inventions, improvements, information, data or discoveries, whether
or not patentable, that are secret, proprietary, confidential or generally
undisclosed, (including information originated or provided by the Employee) in
any area of knowledge, including information concerning trade secrets,
processes, software, products, patents, patent applications, inventions,
formulae, apparatus, techniques, technical data, clinical data, clinical trials,
improvements, specifications, servicing, attributes and relative attributes

1



--------------------------------------------------------------------------------



 



relating to any of the Company’s equipment, devices, processes, or products, or
research and development thereof; and (ii) the identities of the Company’s
customers and potential customers (“Customers”) including Customers the Employee
successfully cultivates or maintains during this Engagement using the Company’s
products, name or infrastructure and the identities of contact persons at
Customers including the preferences, likes, dislikes and technical and other
requirements of Customers and contact persons with respect to product types,
pricing, sales calls, timing, sales terms, rental terms, lease terms, service
plans, and other marketing terms and techniques; (iii) the Company’s business
methods, practices, strategies, forecasts, know-how, pricing, and marketing
plans and techniques; (iv) the identity of key accounts, the identity of
potential key accounts; and (v) the identities of the Company’s key employees.
Proprietary Information shall not include information which (i) is known to
Employee on a non-confidential basis prior to the Engagement with the Company;
or (ii) is or hereafter becomes known to the general public without breach or
fault on the part of Employee.
          (b) The Employee acknowledges that the Company has exclusive property
rights to all Proprietary Information and the Employee hereby assigns any and
all rights Employee might otherwise possess in any Proprietary Information to
the Company. Except as required in the performance of the duties of this
Engagement with the Company, the Employee will not at any time during or after
the term of this Engagement, without the prior written consent of the Company,
directly or indirectly use, communicate, disclose, disseminate, lecture upon,
publish articles or otherwise put in the public domain, any Proprietary
Information or any other information of a secret, proprietary, confidential or
general undisclosed nature relating to the Company, its products, Customers,
processes or services, including information relating to testing, research,
development, manufacturing, marketing or selling.
          (c) All documents, records, notebooks, notes, memoranda, data bases,
and similar repositories containing Proprietary Information made or compiled by
the Employee at any time, including any and all copies thereof, are and shall be
the property of the Company, shall be held by Employee in trust solely for the
benefit of the Company, and shall be delivered to the Company by Employee on the
termination of this Engagement or at any other time upon the request of the
Company.
          (d) The Employee agrees to certify in writing at or before final
termination of the Engagement that the Employee no longer has in the Employee’s
possession, custody or control of any copies of any business documents generated
at or relating to the Company nor any Proprietary Information, whether in hard
copy, on a computer’s hard drive, on disks or in any other form or media.
          (e) All information regarding the Company’s business disclosed to,
learned by or developed by the Employee during the course of the Engagement
shall be presumed to be Proprietary Information.
          (f) The Employee agrees to provide notification, at the start of any
new engagement or employment, to all subsequent employers or contracting parties
who are involved in any way in the medical products or services industry or are
otherwise competitors of the Company, of the terms and conditions of this
Agreement, along with a copy of this Agreement.

2



--------------------------------------------------------------------------------



 



     2. Inventions.
          (a) “Inventions” shall include discoveries, concepts, and ideas,
whether patentable or not, including improvements, know-how, data, processes,
methods, formulae, and techniques, concerning any past, present or prospective
Company activities that the Employee makes, discovers or conceives (whether or
not during the hours of this Engagement or with the use of the Company’s
facilities, materials or personnel), either solely or jointly with others during
this Engagement by the Company and, if based on or related to Proprietary
Information, at any time after termination of such Engagement. All Inventions
shall be solely the property of the Company and the Employee agrees to perform
the requirements of this Section with respect thereto without the payment by the
Company of any royalty or any consideration other than as provided in this
Agreement.
          (b) The Employee shall maintain written notebooks in which Employee
shall set forth on a current basis information as to all Inventions describing
in detail the procedures employed and the results achieved as well as
information as to any studies or research projects undertaken on the Company’s
behalf, whether or not in the Employee’s opinion a given project has resulted in
an Invention. The written notebooks shall at all times be the property of the
Company and shall be surrendered to the Company upon termination of this
Engagement or upon request of the Company.
          (c) The Employee shall apply, at the Company’s request and expense,
for United States and foreign letters patent either in the Employee’s name or
otherwise as the Company shall desire.
          (d) The Employee hereby assigns to the Company all of Employee’s
rights to Inventions, applications for United States Patent and/or foreign
letters patent and to United States and/or foreign letters patent granted upon
Inventions, including without limitation, all renewals, reissues, extensions,
continuations, divisions or continuations-in-part thereof.
          (e) The Employee shall acknowledge and deliver promptly to the Company
without charge to the Company but at its expense such written instruments
(including applications and assignments) and do such other acts, such as giving
testimony in support of the Employee’s inventorship, as may be necessary in the
opinion of the Company to obtain, maintain, extend, reissue and enforce United
States and/or foreign letters patent relating to the Inventions and to vest the
entire right and title thereto in the Company or its nominee.
          (f) The Employee’s obligation to assist the Company in obtaining and
enforcing patents for Inventions in any and all countries shall continue beyond
the Engagement, but the Company shall compensate the Employee at a reasonable
rate for time actually spent at the Company’s request on such assistance. If the
Company is unable for any reason whatsoever to secure the Employee’s signature
to any lawful and necessary document required to apply for or execute any patent
application with respect to any Inventions, including renewals, reissues,
extensions, continuations, divisions or continuations-in-part thereof, the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents, as agents and attorneys-in-fact to act for and
in Employee’s behalf and instead of the Employee, to execute and file any
application and to do all other lawful permitted acts to further the

3



--------------------------------------------------------------------------------



 



prosecution and issuance of patents with the same legal force and effect as if
executed by the Employee.
          (g) As a matter of record the Employee has identified on Exhibit A,
attached hereto, all inventions or improvements relevant to the activity of the
Company which have been made or conceived or first reduced to practice by the
Employee alone or jointly with others prior to Engagement by the Company, that
Employee desires to remove from the operation of this Section 2; and the
Employee covenants that such list is complete. If there is no such list or if no
Exhibit A is attached, the Employee represents that no such inventions and
improvements have been made at the time of signing this Agreement.
          (h) The Employee will not assert any rights under any inventions,
discoveries, concepts or ideas, or improvements thereof, or know-how related
thereto, as having been made or acquired prior to engagement by the Company or
during the term of Engagement if based on or otherwise related to Proprietary
Information.
          (i) No provisions of this Section shall be deemed to limit the
restrictions applicable to the Employee under Section 1.
     3. Creations.
          (a) “Creations” shall include, without limitation, all designs, logos,
slogans, improvements, plans, developments, marks, names, symbols, phrases,
graphics, advertising, images, art work, processes, business methods, trade
secrets, any and all copyrightable expression, all copyrightable works, and all
patentable subject matter, in all media (whether existing now or to be
invented), whether or not protected by statute, including all derivative works.
          (b) Creations, whether conceived, created, made, developed, or
acquired by or for Employee as a result of the work performed during the
Engagement shall be deemed “work made for hire” under the United States
Copyright laws, Title 17 of the United States Code, and Company will be deemed
the author of the Work Product.
          (c) Employee hereby assigns to Company its entire right, title, and
interest, if any, in and to any and all Creations, including without limitation
all copyright rights, patent rights, trade secrets, trademark rights and
associated goodwill, along with all rights to derivative works and the right to
apply for and obtain any applicable registrations and all other available legal
protections for the Creations.
          (d) The Employee shall acknowledge and deliver promptly to the Company
without charge to the Company but at its expense such written instruments
(including applications and assignments) and do such other acts, such as giving
testimony in support of the Employee’s creation, as may be necessary in the
opinion of the Company to obtain, maintain, extend, reissue and enforce any
applicable registrations relating to the Creations and to vest the entire right
and title thereto in the Company or its nominee.
     4. Shop Rights. The Company shall also have the royalty-free right to use
in its business, and to make, use and sell products, processes and/or services
derived from any

4



--------------------------------------------------------------------------------



 



inventions, discoveries, concepts and ideas, whether or not patentable,
including processes, methods, formulas and techniques, as well as improvements
thereof or know-how related thereto, which are not within the scope of
Inventions as defined in Section 2 but which are conceived or made by the
Employee during the period Employee is engaged by the Company or with the use or
assistance of the Company’s facilities, materials or personnel.
     5. Non-solicitation of Customers or Employees of Company.
          (a) For a period of one year after termination of this Engagement,
Employee agrees not to solicit or call on, either for Employee or on behalf of
any third party or entity, any Customer, with or for whom Employee had any
contact or notice of during the Engagement unless the products or service
represented do not compete with any of the products or services manufactured,
assembled, distributed, offered or sold by the Company.
          (b) During the term of this Engagement and for a period of one year
after termination of this Engagement, the Employee will not solicit any of the
Company’s employees for a competing business or otherwise induce or attempt to
induce such employees to terminate their employment with the Company.
     6. Exclusive Engagement. During the period of this Engagement by the
Company, the Employee shall not, without the Company’s express written consent,
engage in any employment, consulting activity or business other than for the
Company. Activity as a passive investor in or outside director for another
business enterprise shall not be considered a violation of this Section for so
long as such business enterprise is not competing or conducting business with
the Company and so long as such activities do not adversely impact Employee’s
performance of job duties.
     7. Non-Compete. The parties acknowledge that the Employee has acquired or
will acquire much knowledge and information concerning the Company’s business
and Customers as the result of the Employee’s Engagement. The parties further
acknowledge that the scope of business in which the Company is engaged is
nationwide and very competitive, that such business is one in which few
companies can compete successfully, and that competition by the Employee in that
business would injure the Company severely. Accordingly, Employee agrees that
during this Engagement and for a period of one year following the end of the
Engagement, Employee will not take any of the following actions with respect to
any customer that Employee worked with during the engagement:
          (a) Directly or indirectly, sell or attempt to sell products for or on
behalf of any business that manufactures, assembles, distributes, offers or
sells any products that compete with products manufactured, assembled,
distributed, offered or sold by the Company;
          (b) Persuade or attempt to persuade any Customer or client to which
the Company has made a proposal or sale, or with which the Company has been
having discussions, not to transact business with the Company, or instead to
transact business with another person or organization;
          (c) Solicit the business of any company that has been a Customer or
client of the Company at any time during the Employee’s Engagement by the
Company, provided,

5



--------------------------------------------------------------------------------



 



however, if the Employee becomes employed by or represents a business that
exclusively sells products that do not compete with products then marketed or
intended to be marketed by the Company, such contact shall be permissible; or
          (d) Work directly or indirectly in any position that could result in
the disclosure of Proprietary Information.
     8. Compliance with Law and Amendment by Court: If there is any conflict
between any provision of this Agreement and any statue, law, regulation or
judicial precedent, the latter shall prevail, but the provisions of this
Agreement thus affected shall be curtailed and limited only to the extent
necessary to bring them within the requirements of the law. If any part of this
Agreement shall be held by a court of proper jurisdiction to be indefinite,
invalid or otherwise unenforceable, the entire Agreement shall not fail on
account thereof, but: (i) the balance of the Agreement shall continue in full
force and effect unless such construction would clearly be contrary to the
intention of the parties or would result in an unconscionable injustice; and
(ii) the court shall amend the Agreement to the extent necessary to make the
Agreement valid and enforceable.
     9. Freedom From Engagement Restrictions. The Employee represents and
warrants that the Employee has not entered into any agreement, whether express,
implied, oral, or written, that poses an impediment to the Employee’s Engagement
by the Company including the Employee’s compliance with the terms of this
Agreement. In particular, the Employee is not subject to a preexisting
non-competition agreement, and no restrictions or limitations exist respecting
the Employee’s ability to perform fully the Employee’s obligations with the
Company including the Employee’s compliance with the terms of this Agreement.
     10. Third Party Trade Secrets. During the Employee’s Engagement by the
Company, the Employee agrees not to copy, refer to, or in any way use
information which is proprietary to any third party (including any previous
employer). The Employee represents and warrants that the Employee has not
improperly taken any documents, listings, hardware, software, discs, or any
other tangible medium that embodies proprietary information from any third
party, and that the Employee does not intend to copy, refer to, or in any way
use information which is proprietary to any third party in performing the
Employee’s duties for the Company.
     11. Legitimate Business Purpose. Employee hereby acknowledges and agrees
that each and every provision of this Agreement serves a legitimate business
purpose and exists to protect the legitimate business interests of the Company.
     12. Injunctive Relief; Legal Fees. The Employee acknowledges that a breach
of this Agreement is likely to result in irreparable and unreasonable harm to
the Company, that damages caused by a breach would be extremely difficult to
calculate, and that injunctive relief, as well as damages, would be appropriate.
If the Employee breaches this Agreement, the Employee shall promptly reimburse
the Company for all legal fees (and disbursements) incurred by the Company to
enforce this Agreement or to pursue remedies arising as a result of such breach.

6



--------------------------------------------------------------------------------



 



     13. Successors and Assigns. This Agreement is personal to the Employee and
any may not be assigned by Employee. Any and all rights acknowledged or granted
to the Company under this Agreement may be freely assigned by the Company.
     14. Prior Agreements; Waiver. If Employee currently has a written
confidentiality or non-compete agreement with the Company, this Agreement will
supersede all provisions of that agreement that cover the same subject matter as
this Agreement. This Agreement constitutes the entire Agreement between the
parties pertaining to the subject matter contained in it and supersedes those
provisions of all prior and contemporaneous agreements, representations and
understandings of the parties pertaining to the same subject matter. No waiver
of any of the provisions of this Agreement shall be deemed to, or shall
constitute a waiver of, any other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.
     15. Governing Law. This Agreement is entered into in Arizona and shall be
governed by the laws of the State of Arizona for all purposes. The parties
hereby submit themselves to the courts of the State of Arizona, located in the
County of Maricopa, for the purpose of personal jurisdiction in any action to
enforce this Agreement.
     16. Construction. The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against either party. The headings contained in this Agreement are for
reference purposes only and will not affect the meaning or interpretation of
this Agreement in any way. All terms used in one number or gender shall be
construed to include any other number or gender as the context may require. The
parties agree that each party has reviewed this Agreement and has had the
opportunity to have counsel review the same and that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in the interpretation of this Agreement. Whenever the words “include,”
“includes,” or “including” are used in the Agreement, they shall be deemed to be
followed by the words “without limitation.”
     17. Consultation. The Employee is advised to obtain the advice of legal
counsel before signing this Agreement. By their signatures below, the Employee
and the Company’s representative acknowledge that they have each read the entire
contents of this Agreement, that they fully understand the terms and conditions
hereof, and that each has independently had an opportunity to review and discuss
the Agreement with the advisor(s) or counsel of their respective choosing.

     
OrthoLogic Corp.
   
 
   
/s/ James M. Pusey
   
James M. Pusey
For the Company
   

7



--------------------------------------------------------------------------------



 



         
Employee’s Signature:
  /s/ Dana Shinbaum    
 
       

Print Name and Title of the Employee: Dana Shinbaum, V.P., Business Development
& Strategic Marketing

         
Date:
  17 — Oct. — 2005    
 
       

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Ladies and Gentlemen:
     The following is a complete list of all inventions or improvements relevant
to the subject matter of my engagement by OrthoLogic (the “Company”) which have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:
     _X___No inventions or improvements
     ___See below
      
      
     ___Additional sheets attached

         
 
  Name:   /s/ Dana B. Shinbaum
 
       
 
  Date:   17 — Oct. — 2005
 
       

 